file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm




                                                              No. 99-685

                   IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                           2000 MT 263N



                            ESTATE OF DONALD LEE BRAATEN, Deceased,

                        and ELLEN F. BINGHAM, and THELMA S. MEIXNER,

                            as guardians for minor children, Sandra Dee Braaten,

                                  Chanele Marie Braaten, Kevin James Braaten,

                         Barbara Braaten, Nicholas Lee Braaten, and Jeff Braaten,

                                                   Plaintiffs and Appellants,

                                                                      v.

                                                    VERNA STEINBACH,

                                                 Defendant and Respondent.

                      APPEAL FROM: District Court of the First Judicial District,

                                     In and for the County of Lewis and Clark,

                                The Honorable Thomas Honzel, Judge presiding.

                                                  COUNSEL OF RECORD:

                                                           For Appellants:

                                        George C. DeVoe, Missoula, Montana

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm (1 of 6)3/30/2007 10:36:08 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm


                                                           For Respondent:

        James T. Harrison, Jr. Harrison, Loendorf, Poston & Duncan, Helena, Montana

                                          Submitted on Briefs: March 23, 2000
                                             Decided: September 28, 2000

                                                                   Filed:

                              __________________________________________

                                                                    Clerk

Justice William E. Hunt, Sr. delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent but shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 The plaintiffs, representatives of the Estate of Donald Braaten and his children (the
Estate) brought this action in the First Judicial District Court in Lewis and Clark County to
recover damages for the wrongful death of Donald Braaten arising from the alleged
negligence of his landlord. A jury trial commenced and the jury found in favor of the
defendant. The Estate appeals. We affirm.

¶3 The issues on appeal are as follows:

1. Whether the District Court erred by refusing to apply the legal duty of landlords
established in the Montana Residential Landlord Tenant Act at § 70-24-303(1)(c), MCA.

2. Whether the District Court erred in denying a motion in limine by the appellant to
exclude testimony made by the respondent regarding a statement that she made to the
deceased when the dwelling was rented.

                                                          BACKGROUND

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm (2 of 6)3/30/2007 10:36:08 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm



¶4 Donald Lee Braaten rented a house from the defendant Verna Steinbach in November
of 1994 which was located on a portion of land at the edge of her larger ranch. The house
and yard are fenced in. The house was to be occupied by Braaten, one other adult, and his
six children. It contained electric heaters as well as a wood-burning stove. The lease
agreement does not address whether the tenants were allowed to cut wood on the rented
property or the adjacent area for use in the stove.

¶5 Several days after moving in, Donald Braaten was killed while cutting wood on a
hillside near the house above his driveway, on land also owned by Steinbach. He died
instantly when a dead tree and its root ball dislodged and rolled down the hillside and over
him.

¶6 Representatives of Braaten's estate and children filed a claim against Steinbach for
negligence, resulting in the death of Donald Braaten. The plaintiffs alleged that the dead
tree constituted a dangerous condition which led to Braaten's death. During the trial,
Steinbach wished to testify that she had instructed Braaten not to cut wood and the
plaintiffs objected. The District Court Judge denied the plaintiffs' motion in limine to
exclude Steinbach's testimony on that issue as barred by the parol evidence rule. The
District Court also refused the plaintiffs' jury instruction relating to the landlord's duty to
keep common areas in a clean and safe condition, found in § 70-24-303(1)(c), MCA.

¶7 The jury found that the defendant Steinbach was not negligent and a final judgment
was entered for the defendant. It is from this judgment that the plaintiffs appeal.

                                                            DISCUSSION

¶8 The first issue is whether the District Court erred by refusing to apply the legal duty of
a landlord as established by the Montana Residential Landlord Tenant Act (MRLTA), §
70-24-303(1)(c), MCA.

¶9 The standard of review for a district court's conclusions of law is whether the court's
interpretation of the law was correct. Carbon County v. Union Reserve Coal Co., Inc.
(1995), 271 Mont. 459, 469, 898 P.2d 680, 686.

¶10 At trial, the District Court Judge refused a jury instruction dealing with the legal duty
established under § 70-24-303(1)(c), MCA. The act provides that a landlord has the duty
to, "keep all common areas of the premises in a clean and safe condition." Section 70-24-

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm (3 of 6)3/30/2007 10:36:08 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm


303(1)(c), MCA. The Estate objects to the District Court Judge's ruling that the MRLTA
did not apply because the part of the statute dealing with common areas was designed for
multiple units and not for a single dwelling as was the case here. The Estate argues that the
District Court's interpretation was incorrect and as a result, they were precluded from fully
presenting their case to the jury.

¶11 While the District Court was, perhaps, overly broad in ruling that the duty to keep
common areas clean and safe under the MRLTA applies only to situations where there are
multiple units, the conclusion that this portion of the MRLTA did not apply is still
supported by the facts in this particular case. The area on which Braaten was killed while
cutting wood was outside the fenced in area, far away from the rented house. While the
land belonged to Steinbach, it does not appear to be what could be considered a "common
area," or even on "the premises" as contemplated under the statute. Premises is defined by
the statute as "a dwelling unit . . . and the grounds, areas, and facilities held out for the use
of tenants generally or promised for the use of a tenant." Section 70-24-103(12), MCA.
The dwelling in question was on a portion of land within a much larger ranch. The tenant
was far from that dwelling, cutting wood, which was an activity that the defendant claimed
he was told not to do.

¶12 The facts in this case do not support the appellants' assertion that the incident occurred
on a "common area" for the purposes of this statute. Therefore, we hold that the District
Court was not in error in ruling that § 70-24-303(1)(c), MCA, was not applicable in this
case.

¶13 The second issue is whether the District Court erred in denying a motion in limine by
the Estate to exclude testimony made by the respondent regarding a statement that she
made to the deceased when the dwelling was rented.

¶14 The standard of review for a district court's conclusions of law is whether the court's
interpretation of the law was correct. Carbon County v. Union Reserve Coal Co., Inc.,
(1995), 271 Mont. 459, 469, 898 P.2d 680, 686.

¶15 The Estate argues that the District Court should have granted the motion in limine to
exclude certain testimony by Steinbach regarding her instructions to the tenant not to cut
wood on the property. The Estate argues that the testimony should have been excluded
because it falls under the parol evidence rule, altering the terms of the lease agreement.
Montana's parol evidence rule is found in § 28-2-905, MCA, providing in relevant part:


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm (4 of 6)3/30/2007 10:36:08 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm


        When extrinsic evidence concerning a written agreement may be considered. (1)
        Whenever the terms of the agreement have been reduced to writing by the parties it
        is to be considered as containing all those terms. Therefore, there can be between
        the parties and their representatives or successors in interest no evidence of the
        terms of the agreement other than the contents of the writing . . . (2) This section
        does not exclude . . . other evidence to explain an extrinsic ambiguity or to establish
        illegality or fraud.

It appears from the record that the lease agreement was silent on the subject of cutting
wood. Therefore, any testimony on that subject could not have altered any of the written
terms of the lease agreement.

¶16 In addition, the appellant has not provided a full record for review. We have not been
provided with a transcript of the testimony at issue so it is difficult to determine whether
the testimony should have been excluded. It is the responsibility of the appellant to
provide the Supreme Court with a complete record on appeal. Rule 9(a), M.R.App.P.,
provides:

        Composition of the record on appeal. The original papers and exhibits filed in the
        district court, the transcript of proceedings, if any, and a certified copy of the docket
        entries prepared by the clerk of the district court shall constitute the record on
        appeal in all cases. It is the duty of a party seeking review of a judgment, order or
        proceeding to present the supreme court with a record sufficient to enable it to rule
        upon the issues raised. . . . (Emphasis added.)

Because a record of Steinbach's testimony is not provided to this Court, it is impossible to
tell whether she even testified at all, much less determine whether her testimony should
have been excluded under the parol evidence rule.

¶17 We hold that the District Court did not err in denying the motion in limine. The
judgment of the District Court is affirmed.

                                                /S/ WILLIAM E. HUNT, SR.

We Concur:

                                                        /S/ J. A. TURNAGE

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm (5 of 6)3/30/2007 10:36:08 AM
file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm


                                                   /S/ JAMES C. NELSON

                                                        /S/ JIM REGNIER

                                              /S/ W. WILLIAM LEAPHART




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-685%20Opinion.htm (6 of 6)3/30/2007 10:36:08 AM